09-2813-ag
    Zhang v. Holder
                                                                                      BIA
                                                                               Mulligan, IJ
                                                                             A099-934-739
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT
                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of                    Appeals
    for the Second Circuit, held at the Daniel Patrick                    Moynihan
    United States Courthouse, 500 Pearl Street, in the                    City of
    New York, on the 11 th day of February, two thousand                  ten.

    PRESENT:
             RALPH K. WINTER,
             ROBERT A. KATZMANN,
             PETER W. HALL,
                   Circuit Judges.
    _______________________________________

    WEI WU ZHANG,
             Petitioner,

                      v.                                     09-2813-ag
                                                             NAC
    ERIC H. HOLDER, Jr., U.S. ATTORNEY
    GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:                 Sheema Chaudhry, New York, New York.

    FOR RESPONDENT:                 Tony West, Assistant Attorney
                                    General, John S. Hogan, Senior
                                    Litigation Counsel, David H.
                                    Wetmore, Trial Attorney, Office of
                                    Immigration Litigation, Civil
                                    Division, United States Department
                                    of Justice, Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a
decision of the Board of Immigration Appeals (“BIA”), it is
hereby ORDERED, ADJUDGED, AND DECREED, that the petition for
review is DENIED.

     Petitioner Wei Wu Zhang, a native and citizen of the
People’s Republic of China, seeks review of a June 12, 2009 order
of the BIA affirming the November 29, 2007 decision of
Immigration Judge (“IJ”) Thomas J. Mulligan, denying his
applications for asylum, withholding of removal, and relief under
the Convention Against Torture (“CAT”). In re Zhang, No. A099
934 739 (B.I.A. June 12, 2009), aff’g No. A099 934 739 (Immig.
Ct. N.Y. City Nov. 29, 2007). We assume the parties’ familiarity
with the underlying facts and procedural history of the case.

     Under the circumstances of this case, we review both the
BIA’s and IJ’s opinions. See Guan v. Gonzales, 432 F.3d 391, 394
(2d Cir. 2005). The applicable standards of review are well-
established. See 8 U.S.C. § 1252(b)(4)(B); Weng v. Holder, 562
F.3d 510, 513 (2d Cir. 2009).

     Substantial evidence supports the agency’s adverse
credibility determination. As the IJ found, Zhang’s asylum
application stated that he entered the United States on May 19,
2006. However, before ultimately testifying that he arrived on
that date, Zhang provided conflicting dates, including September
2006, July 2006, and May 9. The agency properly relied on this
inconsistency in finding Zhang not credible. See 8 U.S.C.
§ 1158(b)(1)(B)(iii); see Xiu Xia Lin v. Mukasey, 534 F.3d 162,
167 (2d Cir. 2008). To the extent that Zhang argues that the IJ
failed to provide him an opportunity to explain that discrepancy,
there is no merit to that claim, as (1) the inconsistent
statement was made in response to a question posed by his own
attorney; and (2) the IJ’s adverse credibility determination did
not rest on that inconsistency alone. See Ming Shi Xue v. BIA,
439 F.3d 111, 125 (2d Cir. 2006).

     The IJ also reasonably found that Zhang’s demeanor detracted
from his credibility. In particular, the IJ found that despite
his detailed asylum application, Zhang was vague in his testimony
regarding the most basic aspects of his claim. Additionally, the
IJ observed numerous long delays in his responses. We accord
particular deference to such assessments of an applicant’s
demeanor. See Majidi v. Gonzales, 430 F.3d 77, 81 n.1 (2d Cir.
2005).

     Accordingly, considering the totality of the circumstances
and all relevant factors, the IJ’s adverse credibility

                                2
determination was supported by substantial evidence. See 8
U.S.C. § 1158(b)(1)(B)(iii). As the only evidence of a threat to
Zhang’s life or freedom depended upon his credibility, the
adverse credibility determination in this case necessarily
precludes success on his claims for asylum, withholding of
removal, and CAT relief. See Paul v. Gonzales, 444 F.3d 148, 156
(2d Cir. 2006).

     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any stay of removal
that the Court previously granted in this petition is VACATED,
and any pending motion for a stay of removal in this petition is
DISMISSED as moot. Any pending request for oral argument in this
petition is DENIED in accordance with Federal Rule of Appellate
Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                                3